                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

GARTH ALAN FINLEY,
GARY L. FINLEY, Ex Rel.,
His Deceased Son,

                 Plaintiff,

        vs.                                                                     Civ. No. 17-698 SCY

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                 Defendant.

    MEMORANDUM OPINION AND ORDER GRANTING MOTION TO REMAND1

         THIS MATTER is before the Court on the Social Security Administrative Record

(Doc. 12) filed October 27, 2017, in support of Plaintiff Garth Alan Finley’s (“Plaintiff”)

Complaint (Doc. 1) seeking review of the decision of Defendant Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, (“Defendant” or “Commissioner”) denying

Plaintiff’s claim for Title II disability insurance benefits and Title XVI supplemental security

income benefits. On January 31, 2018, Plaintiff filed his Motion to Remand or Reverse

(“Motion”). Doc. 18. The Commissioner filed a Response in opposition on May 2, 2018

(Doc. 22), and Plaintiff filed a Reply on May 16, 2018 (Doc. 24). The Court has jurisdiction to

review the Commissioner’s final decision under 42 U.S.C. §§ 405(g) and 1383(c). Having

meticulously reviewed the entire record and the applicable law and being fully advised in the

premises, the Court finds the Motion is well taken and is GRANTED.




1
  Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings, and to
enter an order of judgment, in this case. Docs. 5, 8, 9.
                                I. Background and Procedural Record

        Claimant Garth Alan Finley (“Mr. Finley”) alleged that he became disabled on July 31,

2008, at the age of thirty-eight because of Crohn’s disease, irritable bowel syndrome, stomach

ulcers, intestinal polyps, high blood pressure, elevated cholesterol, fainting and seizures, chronic

depression and anxiety, and random periods of drinking alcohol. Tr. 219, 227.2 Mr. Finley

completed four of more years of college in 1995, and worked as an engineering consultant for

NASCAR. Tr. 228-30, 236, 239-54.

        On February 23, 2009, Mr. Finley protectively filed his first application for Social

Security Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (the

“Act”), 42 U.S.C. § 401 et seq. (Tr. 115, 187-93.) Mr. Finley concurrently filed for

Supplemental Security Income (“SSI”) under Title XVI of the Act, 42 U.S.C. § 1381 et seq. (Tr.

116.) Mr. Finley’s applications were initially denied on August 18, 2009, and November 23,

2009. (Tr. 115-118, 123-27.) They were denied again at reconsideration on September 20,

2010, and March 21, 2011. (Tr. 119-22 130-33, 134-37.) On May 20, 2011, Mr. Finley

requested a hearing before an Administrative Law Judge (“ALJ”). (Tr. 140-41.) ALJ Ben

Willner conducted a hearing on July 12, 2012. (Tr. 33-80.) Mr. Finley appeared in person at the

hearing with attorney representative Michael F. Becker. (Id.) On December 12, 2012, ALJ

Willner issued an unfavorable decision. (Tr. 7-25.) On June 24, 2014, the Appeals Council

issued its decision denying Mr. Finley’s request for review and upholding the ALJ’s final

decision. (Tr. 1-5.) On August 18, 2014, Mr. Finley timely filed a Complaint seeking judicial

review of the Commissioner’s final decision. (See USDC NM Civ. No. 14-736 SCY (Doc. 1).)



2
 Citations to “Tr.” are to the Transcript of the Administrative Record (Doc. 12) that was lodged with the Court on
October 27, 2017.


                                                        2
           Upon judicial review, the Court reversed the Commissioner’s decision and remanded

Mr. Finley’s claim to the Commissioner to conduct further proceedings. Tr. 1045-58. The Court

instructed the Commissioner that on remand, “the ALJ shall ensure that all medical evidence in

the record is considered at Step Four, Phases One and Two of the sequential analysis.” Tr. 1058.

           Before the ALJ rendered a new decision on remand, Mr. Finley filed second applications

for DIB and SSI. Tr. 1257-58, 1263-68. Mr. Finley’s second applications were initially denied

on February 26, 2015. Tr. 1005, 1006, 1007-14, 1015-22, 1135. They were denied again at

reconsideration on December 3, 2015. Tr. 990-1004, 1023, 1024, 1025-39, 1136-39, 1140-43.

On January 27, 2016, Mr. Finley requested a hearing from an ALJ. Tr. 1144-45. On March 21,

2016, the Appeals Council entered an Order vacating the ALJ Willner’s decision, and explained

that

           [t]he claimant filed subsequent claims for Title II and Title XVI benefits on
           December 9, 2014. The Appeals Council’s action with respect to the current
           claim renders the subsequent claim duplicate. Therefore, the Administrative Law
           Judge will consolidate the claim files, create a single electronic record and issue a
           new decision on the consolidated claims (20 CFR 404.952 and 416.1452,
           HALLEX I-1-10-10). In compliance with the above, the Administrative Law
           Judge will offer the claimant the opportunity for a hearing, take any further action
           needed to complete the administrative record, will associate the claim files and
           issue a new decision on the associated claims.

Tr. 1042. ALJ Lillian Richter conducted a hearing on February 2, 2017.3 Tr. 911. Because

Mr. Finley passed away prior to the hearing, Nancy Finley, Mr. Finley’s mother, appeared on his

behalf. Id. Mr. Finley was represented by Attorney Michael Armstrong. Id. On March 14,

2017, ALJ Richter issued an unfavorable decision. Tr. 908-26. Because this case had already

been remanded following judicial review, Mr. Finley timely filed the instant action, rather than

requesting review by the Appeals Council, as permitted by 20 C.F.R. § 416.1484(d). Doc. 1.



3
    The transcript of these proceedings is not in the Administrative Record.

                                                            3
                                              II. Applicable Law

         A.       Disability Determination Process

         An individual is considered disabled if he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (pertaining to disability insurance

benefits); see also 42 U.S.C. § 1382(a)(3)(A) (pertaining to supplemental security income

disability benefits for adult individuals). The Social Security Commissioner has adopted the

familiar five-step sequential analysis to determine whether a person satisfies the statutory criteria

as follows:

         (1)      At step one, the ALJ must determine whether the claimant is engaged in
                  “substantial gainful activity.”4 If the claimant is engaged in substantial
                  gainful activity, he is not disabled regardless of his medical condition.

         (2)      At step two, the ALJ must determine the severity of the claimed physical
                  or mental impairment(s). If the claimant does not have an impairment(s)
                  or combination of impairments that is severe and meets the duration
                  requirement, he is not disabled.

         (3)      At step three, the ALJ must determine whether a claimant’s impairment(s)
                  meets or equals in severity one of the listings described in Appendix 1 of
                  the regulations and meets the duration requirement. If so, a claimant is
                  presumed disabled.

         (4)      If, however, the claimant’s impairments do not meet or equal in severity
                  one of the listing described in Appendix 1 of the regulations, the ALJ must
                  determine at step four whether the claimant can perform his “past relevant
                  work.” Answering this question involves three phases. Winfrey v. Chater,
                  92 F.3d 1017, 1023 (10th Cir. 1996). First, the ALJ considers all of the
                  relevant medical and other evidence and determines what is “the most
                  [claimant] can still do despite [her physical and mental] limitations.” 20
                  C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). This is called the claimant’s

4
  Substantial work activity is work activity that involves doing significant physical or mental activities. 20 C.F.R.
§§ 404.1572(a), 416.972(a). Work may be substantial even if it is done on a part-time basis or if you do less, get paid
less, or have less responsibility than when you worked before. Id. Gainful work activity is work activity that you do
for pay or profit. 20 C.F.R. §§ 404.1572(b), 416.972(b).

                                                          4
               residual functional capacity (“RFC”). Id. §§ 404.1545(a)(3),
               416.945(a)(3). Second, the ALJ determines the physical and mental
               demands of claimant’s past work. Third, the ALJ determines whether,
               given claimant’s RFC, the claimant is capable of meeting those demands.
               A claimant who is capable of returning to past relevant work is not
               disabled.

       (5)     If the claimant does not have the RFC to perform his past relevant work,
               the Commissioner, at step five, must show that the claimant is able to
               perform other work in the national economy, considering the claimant’s
               RFC, age, education, and work experience. If the Commissioner is unable
               to make that showing, the claimant is deemed disabled. If, however, the
               Commissioner is able to make the required showing, the claimant is
               deemed not disabled.

See 20 C.F.R. § 404.1520(a)(4) (disability insurance benefits); 20 C.F.R. § 416.920(a)(4)

(supplemental security income disability benefits); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). The claimant has

the initial burden of establishing a disability in the first four steps of this analysis. Bowen v.

Yuckert, 482 U.S. 137, 146, n.5, 107 S.Ct. 2287, 2294, n. 5, 96 L.Ed.2d 119 (1987). The burden

shifts to the Commissioner at step five to show that the claimant is capable of performing work

in the national economy. Id. A finding that the claimant is disabled or not disabled at any point

in the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of Health &

Human Serv., 933 F.2d 799, 801 (10th Cir. 1991).

       When, as here, there is medical evidence of drug addiction and alcoholism (DAA) in the

record, the ALJ must add a sixth step to the evaluation. That step requires the ALJ to determine

whether DAA is a “material contributing factor” to the claimant’s disability. 20 C.F.R.

§§ 404.1535(a) and 416.935(a). In making this determination, the “ay factor . . . is whether [the

ALJ] would still find [claimant] disabled if [claimant] stopped using drugs or alcohol.” 20

C.F.R. §§ 404.1535(b)(1) and 416.935(b)(1); see also SSR 13-02p, 2013 WL 621536. The ALJ

must identify which of the claimant’s physical and/or mental limitations, upon which the

                                                   5
threshold disability determination was based, would remain if the clamant stopped using drugs or

alcohol. Then the ALJ must determine whether any or all of the remaining limitations would be

disabling. 20 C.F.R. §§ 404.1535(b)(2), 416.935(b)(2). If the ALJ finds that a claimant’s

remaining limitations would not be disabling, then DAA is a “material contributing factor” to the

claimant’s disability, and the ALJ must find the claimant is not disabled. 20 C.F.R.

§§ 404.1535(b)(2)(i), 416.935(b)(2)(i); see also SSR 13.02p. If the ALJ finds the remaining

limitations would in and of themselves be disabling, then the ALJ must find that the claimant is

disabled. 20 C.F.R. §§ 404.1535(b)(2)(ii), 416.935(b)(2)(ii).

       B.      Standard of Review

       This Court must affirm the Commissioner’s denial of social security benefits unless

(1) the decision is not supported by “substantial evidence” or (2) the ALJ did not apply the

proper legal standards in reaching the decision. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365

F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004);

Casias, 933 F.2d at 800-01. In making these determinations, the Court “neither reweigh[s] the

evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v. Astrue, 511 F.3d

1270, 1272 (10th Cir. 2008). A decision is based on substantial evidence where it is supported

by “relevant evidence . . . a reasonable mind might accept as adequate to support a conclusion.”

Langley, 373 F.3d at 1118. A decision “is not based on substantial evidence if it is overwhelmed

by other evidence in the record[,]” Langley, 373 F.3d at 1118, or “constitutes mere conclusion.”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The agency decision must “provide

this court with a sufficient basis to determine that appropriate legal principles have been

followed.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005). Therefore, although an

ALJ is not required to discuss every piece of evidence, “the record must demonstrate that the



                                                 6
ALJ considered all of the evidence,” and “the [ALJ’s] reasons for finding a claimant not

disabled” must be “articulated with sufficient particularity.” Clifton v. Chater, 79 F.3d 1007,

1009-10 (10th Cir. 1996).

                                           III. Analysis

       The ALJ followed the proper sequential evaluation process by including alternative

findings at step three, four and five of the sequential evaluation to account for Mr. Finley’s

limitations with and without DAA. The ALJ also made the sixth step finding required in such

cases by determining whether Mr. Finley would still be disabled if he stopped using alcohol. At

step one, the ALJ found that Mr. Finley met the insured status requirements through

December 31, 2013, and had not engaged in substantial gainful activity since his alleged onset

date of July 31, 2008. Tr. 914. At step two, the ALJ determined that Mr. Finley had severe

impairments of right ankle and foot stress fracture and tendinopathy, ethanol dependence,

anxiety, thumb tendonitis, chronic mild depression, chronic back pain with thoracic scoliosis,

benzodiazepine dependence, bipolar disorder, and bilateral foot edema with right ankle pain. Id.

The ALJ also found Mr. Finley had nonsevere impairments of hypercholesterolemia,

hypercalcemia, benzodiazepine dependence [sic], and irritable bowel syndrome. Id. At step

three, the ALJ determined that with or without considering DAA, Mr. Finley did not have an

impairment or combination of impairments that meets or equals the severity of one of the

presumptively disabling impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr.

914-16, 918. At step four, the ALJ determined Mr. Finley’s residual functional capacity

including DAA as follows:

       [a]fter careful consideration of the entire record, I find that, based on all of the
       impairments, including the substance use disorders, the claimant had the residual
       functional capacity to perform light work as defined in 20 CFR 404.1567(b) and
       416.967(b). Specifically, he could lift, carry, push and pull 20 pounds

                                                 7
       occasionally and 10 pounds frequently, stand/walk for 6 hours and sit for 6 hours
       in an 8-hour day. Additionally, the claimant was limited to simple routine work,
       occasional interaction with supervisors and coworkers, and incidental interaction
       with members of the public. The claimant was limited to making simple work
       related decisions in a workplace with few changes in the routine work setting.
       The claimant could not perform work in tandem with other employees, and could
       not perform assembly line type work. The claimant might have missed work one
       time per week, might have been unable to remain on task, and would have been
       unable to deal with any change in the routine work setting.

Tr. 916. The ALJ’s alternative RFC did not include the effects of DAA as follows:

       [i]f the claimant stopped the substance abuse, the claimant had the residual
       functional capacity to perform light work as defined in 20 CFR 404.1567(b) and
       416.967(b). Specifically, he could lift, carry, push and pull 20 pounds
       occasionally and 10 pounds frequently, stand/walk for 6 hours and sit for 6 hours
       in an 8-hour day. Additionally, the claimant was limited to simple routine work,
       occasional interaction with supervisors and coworkers, and incidental interaction
       with members of the public. The claimant was limited to making simple work
       related decisions in a workplace with few changes in the routine work setting.
       The claimant could not perform work in tandem with other employees, and could
       not perform assembly line type work.

Tr. 919. At the second phase of step four, the ALJ determined that with or without considering

the effects of DAA, Mr. Finley could not perform the exertional demands of his past relevant

work. Tr. 917, 924. At the fifth step of the sequential evaluation, the ALJ found there were no

jobs existing in significant numbers that Mr. Finley could perform when the effects of DAA were

considered. Tr. 917-18. Because the ALJ found Mr. Finley’s DAA material to his disability,

however, the ALJ was required to formulate a second RFC without considering the effects of

DAA. Based on the second RFC and the testimony of the VE, the ALJ concluded that if Mr.

Finley stopped using alcohol, there were jobs that existed in significant numbers in the national

economy that he could perform. Tr. 924-25. The ALJ, therefore, determined that Mr. Finley

was not disabled. Tr. 925.




                                                8
        In his Motion, Mr. Finley argues that the ALJ (1) failed to properly account for the

opinions of his treating psychiatrists;5 (2) failed to properly account for certain opinions of the

State agency examining and nonexamining psychological consultants; and (3) failed to conduct a

proper DAA evaluation in accordance with SSR 13-2p. Doc. 18 at 14-16. For the reasons

discussed below, the Court finds the ALJ did not apply the correct legal standard in weighing the

treating physician opinion evidence related to Mr. Finley’s mental impairments and that this

case, therefore, requires remand.

        A.       Relevant Medical Source Opinion Evidence

                 1.       Cathy Simutis, Ph.D.

        On February 18, 2011, State agency examining psychological consultant Cathy Simutis,

Ph.D., evaluated Mr. Finley. Tr. 801-03. Mr. Finley reported that he was not able to work

because of his anxiety and depression, and because his “ability to get along with people [was]

questionable.” Tr. 801. Dr. Simutis took Mr. Finley’s family, training, work, and medical

histories, and noted his reported activities of daily living. Tr. 801-02. When asked if he was

currently using alcohol, Mr. Finley responded, “I try not to,” and explained that he drinks to calm

himself down. Tr. 802. On mental status exam, Dr. Simutis observed that Mr. Finley was alert

and oriented times three, maintained good eye contact, was cooperative, and had slow speech at a




5
  Mr. Finley raises arguments related to two treating psychiatrists – Dr. Steven Jenkusky and Dr. Anthony Umpierre.
With respect to Dr. Umpierre, Mr. Finley argues that the ALJ failed to properly evaluate his medical source
statement related to Mr. Finley’s ability to do work-related mental activities, attached as Exhibit A to his Motion.
Docs. 18 at 19 and 18-1. Mr. Finley explained in his Motion that “[f]or some reason, neither Dr. Umpierre’s
medical source state[ment] nor his treatment notes as a treating psychiatrist from Presbyterian (Exhibit B) were
included in the ERE exhibit record. ALJ Richter, therefore, did not weigh or account for this opinion but rather
accounted only for Dr. Umpierre’s DAA statement (AR 1665).” Id. Although Dr. Umpierre’s treatment notes are a
part of the Administrative Record, Tr. 1609-29, Dr. Umpierre’s medical source statement (Exhibit A) is not.
Because the Court finds grounds for remand related to the ALJ’s treatment of Dr. Jenkusky’s opinion, the Court
does not address Dr. Umpierre’s medical source statement or whether there was good cause for failing to incorporate
the evidence in the earlier proceedings.


                                                         9
tone within normal limits. Tr. 803. She also observed that Mr. Finley had visible tremors, and

appeared agitated, anxious and depressed. Id. Dr. Simutis noted that Mr. Finley reported visual

and auditory hallucinations, some suicidal and homicidal ideation without having a plan or

intent, and feeling down, hopeless and more forgetful. Id. Dr. Simutis diagnosed generalized

anxiety disorder; bipolar disorder, depressed; and alcohol abuse, early partial remission. Id. She

assessed a GAF score of 35.6 Tr. 802. Dr. Simutis assessed that

        [Mr. Finley’s] prognosis is guarded. His ability to understand and remember
        instructions appears to be moderately limited. His ability to concentrate and
        persist in a task appeared to be markedly limited. His ability to interact with
        coworkers and the public appears to be markedly limited. His ability to adapt to
        change appears to be mildly limited.

Tr. 803.

                 2.       Alvin Smith, Ph.D.

        On March 19, 2011, State agency nonexamining psychological consultant Alvin Smith,

Ph.D., reviewed the medical record evidence7 and prepared a Mental Residual Functional

Capacity Assessment (“MRFCA”). Tr. 806-07. In Section I of the MRFCA, Dr. Smith

concluded that Mr. Finley had mostly slight limitations in each of the four broad categories,8

with the exception of moderate limitations in his ability to (1) maintain attention and

concentration for extended periods; (2) work in coordination with or proximity to others without



6
  The GAF is a subjective determination based on a scale of 100 to 1 of “clinician’s judgment of the individual’s
overall level of functioning.” Am. Psychiatric Ass'n, Diagnostic & Statistical Manual of Mental Disorders (4th ed.
2000) at 32. A GAF score of 30-39 indicates some impairment in reality testing or communication (e.g., speech is at
times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family
relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work;
child frequently beats up younger children, is defiant at home, and is failing at school). Id. at 34.
7
  Dr. Smith discussed Dr. Simutis’ report and cited Mr. Finley’s education and current enrollment in school for web
design. Tr. 808.
8
 The MRFCA addresses twenty specific mental functions in four broad categories relevant to the vocational
determinations required at steps four and five of the sequential evaluation. The categories are understanding and
memory, sustained concentration and persistence, social interaction, and adaptation. See Form SSA-4734-F4-SUP.

                                                        10
being distracted by them; (3) interact appropriately with the general public; (4) accept

instructions and respond appropriately to criticism from supervisors; and (5) get along with

coworkers or peers without distracting them or exhibiting behavioral extremes. Id. Based on his

Section I conclusions, Dr. Smith assessed in Section III of the MRFCA that Mr. Finley

        retain[ed] the capacity to understand, remember, and carry out multi-level
        instructions; attend/concentrate for extended periods without a need for
        unscheduled breaks; apply reasonable judgment in worklike settings; and interact
        appropriately with co-workers, supervisors, and the general public on an
        incidental basis.

Tr. 808.

                 3.       Steven Jenkusky, M.D.

                          a.       July 6, 2012

        On. July 6, 2012, Mr. Finley’s treating psychiatrist Steven C. Jenkusky, M.D., completed

a 12.04 Depression Listings Questionnaire Affective Disorders and 12.06 Anxiety Listings

Questionnaire and indicated that Mr. Finley met the Part A, B and C criteria of those listings.

Tr. 896-99, 900-02. Dr. Jenkusky had been treating Mr. Finley since October 5, 2011, and had

seen him four times when he completed the listings forms.9 Tr. 825-34. Dr. Jenkusky explained

that “[d]ue to the persistent nature of illness which to this point has not been successfully

treated[, Mr. Finley] has not been able to maintain employment.” Tr. 899, 902.




9
  Mr. Finley applied to obtain substance abuse treatment through Presbyterian Behavioral Medicine’s intensive
outpatient program. Tr. 832. The intensive outpatient staff referred Mr. Finley to Dr. Jenkusky for assessment. Id.
On October 5, 2011, Dr. Jenkusky assessed that Mr. Finley clearly showed alcohol dependence, but also “somewhat
unusual mood swings that do not quite seem to meet the criteria for bipolar disorder from my history. Nonetheless,
he does have rapid mood shifts from depression to being ‘hyperfunctioning’ as well as concurrent anxiety. He
appears to be motivated for substance abuse treatment.” Tr. 834. Dr. Jenkusky made Axis I diagnoses of mood
disorder, nos; anxiety disorder, nos; r/o PTSD; and alcohol dependence, which is now in remission. Id. He assessed
a GAF score of 60. Id. From October 5, 2011, until June 14, 2012, Dr. Jenkusky’s diagnoses and GAF assessment
remained consistent. Tr. 825-26, 827-29, 830-31.


                                                        11
                          b.      May 28, 2015

        On May 28, 2015, Dr. Jenkusky completed a Medical Assessment of Ability To Do

Work-Related Activities (Mental) on Mr. Finley’s behalf. Tr. 1446-47. Dr. Jenkusky had been

treating Mr. Finley for approximately four years and had seen him eighteen times when he

completed this assessment.10 Tr. 825-34, 1387-95, 1400-04, 1464-66. Dr. Jenkusky assessed

that Mr. Finley had moderate limitation in his ability to (1) understand and remember detailed

instructions; (2) carry out detailed instructions; (3) work in coordination with/or proximity to

others without being distracted by them; (4) interact appropriately with the general public;

(5) accept instructions and respond appropriately to criticism from supervisors; and (6) set

realistic goals or make plans independently of others. Tr. 1446-47. He assessed that Mr. Finely

had marked limitations in his ability to (1) perform activities within a schedule, maintain regular

attendance and be punctual within customary tolerance; (2) complete a normal workday and

workweek without interruptions from psychological based symptoms and to perform at a

consistent pace without unreasonable number and length of rest periods; and (3) respond

appropriately to changes in the work place. Id. Dr. Jenkusky assessed that Mr. Finley vacillated

from slight to marked limitations in his ability to maintain attention and concentration for

extended periods of time (i.e., 2-hour segments). Tr. 1446. Dr. Jenkusky explained that

Mr. Finley “alternate[d] between periods of intense focus (but isolated from others) to periods of

extreme lethargy, no motivation and impaired functioning.” Tr. 1447.




10
  On March 13, 2013, Dr. Jenkusky made Axis I diagnoses of mood disorder, nos; r/o bipolar disorder; and alcohol
dependence in early full remission. Tr. 1404. Dr. Jenkusky assessed a GAF score of 65. Id. Dr. Jenkusky’s
diagnoses and GAF assessment remained consistent from March 13, 2013, until the time of the May 28, 2015,
functional assessment. Tr. 1387, 1388, 1389-90, 1390-91, 1391-92, 1392-93, 1393-94, 1394, 1400-01, 1402-03,
1464, 65, 1465-66, 1466.


                                                       12
                          c.      February 18, 2016

        On February 18, 2016, Dr. Jenkusky completed a second Medical Assessment of Ability

To Do Work-Related Activities (Mental) on Mr. Finley’s behalf. Tr. 1381-82. Dr. Jenkusky had

been treating Mr. Finley for approximately four years and a half years and had seen him twenty-

four times when he completed this assessment. Tr. 825-34, 1387-95, 1400-04, 1464-66, 1599-

1608. Dr. Jenkusky’s assessment was consistent with his May 28, 2015, assessment. Compare

Tr. 1381-82, and 1446-47. Dr. Jenkusky explained that Mr. Finley “alternate[d] between periods

of intense focus, but only if isolated from others, to periods of extreme lethargy, depression, no

motivation, poor concentration and impaired functioning.” Tr. 1382.

        On. February 18, 2016, Dr. Jenkusky also completed 12.04 Affective Disorders and 12.06

Anxiety-Related Disorders listing forms, and indicated that Mr. Finley met the Part A and B

criteria of those listings. Tr. 1383-84.

                 4.       Scott Walker, M.D.

        On December 2, 2015, nonexamining State agency medical consultant Scott Walker,

M.D., reviewed the medical record evidence11 and prepared an MRFCA. Tr. 1000-01. In

Section I of the MRFCA, Dr. Walker concluded that Mr. Finley had moderate limitations in his

ability to (1) maintain attention and concentration for extended periods; (2) perform activities

within a schedule, maintain regular attendance, and be punctual within customary tolerances;

(3) work in coordination with or in proximity to others without being distracted by them;

(4) complete a normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and length of rest


11
  Elsewhere Dr Walker discussed certain of Dr. Jenkusky’s treatment notes and Mr. Finley’s reported functioning.
Tr. 997-98. Dr. Walker indicated he considered DAA in his evaluation, and concluded that “DAA as not an issue.”
Tr. 998.


                                                       13
periods; (5) interact appropriately with the general public; (6) accept instructions and respond

appropriately to criticism from supervisors; (7) get along with coworkers or peers without

distracting them or exhibiting behavioral extremes; (8) maintain socially appropriate behavior

and to adhere to basic standards of neatness and cleanliness; (9) respond appropriately to changes

in the work setting; (10) travel in unfamiliar places or use public transportation; and (11) set

realistic goals or make plans independently of others. Id. Based on his Section I conclusions,

Dr. Walker assessed in Section III of the MRFCA that Mr. Finley

       can understand, remember, and carry out detailed but not complex instructions,
       make decisions, attend and concentrate for two hours at a time, interact
       adequately with co-workers and supervisors and respond appropriately to changes
       in a work setting.

Tr. 1001.

       B.      The ALJ’s Explanations for Discounting Dr. Jenkusky’s Opinions Are
               Insufficient and Not Supported by Substantial Evidence

       The ALJ stated she applied the treating source rule to Dr. Jenkusky’s opinions, declined

to give them controlling weight, and then accorded them only “some” weight. She explained as

to Dr. Jenkusky’s July 6, 2012, listing questionnaires, that

       I primarily note that while Dr. Jenkusky’s treatment notes consistently reflect the
       claimant’s alcohol use, his opinion does not. Rather, he states somewhat
       ambiguously that the claimant had “persistent bouts [sic] of illness” that prevent
       him from being able to maintain employment. I also note that his opinion is not
       consistent with his later opinion at 36F where he found that the claimant had only
       slight to moderate limitations in social functioning. (Exhibit 36F/2) Accordingly,
       I decline to give his opinion controlling weight.

Tr. 923.

       As to Dr. Jenkusky’s May 28, 2015, opinion, she explained that

       I note that the opinion is internally inconsistent. Dr. Jenkusky found only slight to
       moderate limitations in all areas of social functioning but then inexplicably
       opined that the claimant was markedly impaired in this area. This inconsistency
       diminishes the reliability of his opinion. I also note that his opinion is not

                                                 14
       supported by treatment notes which reflect that the claimant was doing well on
       medication, was sober, and that his mood and affect were ok. (Exhibit 37F/3)
       Notwithstanding the severe limitations he assessed, just one month later
       Dr. Jenkusky assigned the claimant a GAF rating of 65, indicating his subjective
       observation that the claimant had only mild symptoms.

Tr. 923.

       Finally, as to Dr. Jenkusky’s February 18, 2016, opinion, the ALJ explained that

       [Dr. Jenkusky] opined that the claimant had marked limitations in sustaining
       concentration and persistence, social interaction, and adapting to changes in the
       work place, and met listings 1.04 and 1.06 (34F). I am declining to give this
       opinion controlling weight for the reasons discussed with respect to Exhibit 34F.
       I note that this opinion contains the same internal inconsistency regarding the
       claimant’s level of social functioning. I also note that Dr. Jenkusky failed to
       address the impact of the claimant’s substance abuse on his ability to function,
       even though this opinion appears to have been rendered during a time when the
       claimant had relapsed. Accordingly, I give this opinion only some weight.

Tr. 924.

       Mr. Finley argues that the ALJ violated the treating physician rule by applying an

improper legal standard when she evaluated Dr. Jenkusky’s opinion. Doc. 18 at 14-19. In

support, Mr. Finley asserts that the ALJ’s explanation that Dr. Jenkusky’s opinions are internally

inconsistent is illusory because the ALJ failed to appreciate the distinction between the listings

forms and the functional assessment forms Dr. Jenkusky completed. Id. at 16. Mr. Finley

further asserts that the ALJ ignored the fluctuating nature of Mr. Finley’s mental impairments,

improperly picked from Dr. Jenkusky’s treatment notes and cited to a “good” day, and wrongly

conflated signs of improvement with the lack of disabling functional capacity. Id. at 16-18.

Finally, Mr. Finley asserted that the ALJ failed to consider all of the Watkins “deference” factors

in weighing Dr. Jenkusky’s opinions. Id.

       The Commissioner contends that the ALJ gave valid reasons for according

Dr. Jenkusky’s opinions some weight and that substantial evidence supports her decision. Doc.



                                                15
22 at 17-19. The Commissioner argues that it was reasonable for the ALJ to discount

Dr. Jenkusky’s opinions based on his failure to address Mr. Finley’s use of alcohol in his

assessments. Id. at 17. The Commissioner further argues that the ALJ properly noted the

inconsistencies between Dr. Jenkusky’s assessments in the listings forms and functional

assessment forms, as well as the inconsistencies between Dr. Jenkusky’s opinions and his

treatment notes. Id. at 17-19.

       While the ALJ did not go through each of the regulatory factors in weighing

Dr. Jenkusky’s opinions, she did provide some reasons for finding that his opinions were not

supported. First, she explained that Dr. Jenkusky’s opinions failed to address the impact of

Mr. Finley’s substance abuse. Second, she explained that there was an internal inconsistency

related to Mr. Finley’s social functioning between the listings forms and functional assessment

forms Dr. Jenkusky completed. Finally, she explained that Dr. Jenkusky’s opinions were

inconsistent with his treatment notes. As set forth below, the ALJ’s explanations are insufficient

and not supported by substantial evidence.

       The ALJ discounted Dr. Jenkusky’s opinions because they failed to address the impact of

Mr. Finley’s substance abuse on his ability to function. The Court finds this explanation

insufficient because it presumes that Dr. Jenkusky could distinguish between the effects of

Mr. Finley’s mental disorders and his alcohol abuse and, had he done so, his assessments would

have been less restrictive. This is improper speculation. McGoffin v. Barnhart, 288 F.3d 1248,

1252 (10th Cir. 2002) (finding that an ALJ may not make speculative inferences from medical

reports and may reject a treating physician’s opinion outright only on the basis of contradictory

medial evidence and not due to his or her own credibility judgments, speculation or lay

opinions). Moreover, Tenth Circuit case law instructs that “where the record is devoid of any



                                                16
medical or psychological report, opinion, or projection as to the claimant’s remaining limitations

if [he] stopped using drugs or alcohol, an ALJ should find that DAA is not a contributing factor

material to the determination of disability.” Salazar v. Barnhart, 468 F.3d 615, 624 (10th Cir.

2006). Thus, fairly read, where a medical opinion does not project functional limitations if a

claimant stopped using alcohol, the absence of that information goes only to the ALJ’s

materiality determination and is, therefore, not a proper basis for discounting an opinion.12

Furthermore, given the nonadversarial nature of these proceedings, the ALJ could have chosen to

make inquiry and obtain the information she found lacking before reaching her conclusions.

Hawkins v. Chater, 113 F.3d 1162, 1168 (10th Cir. 1997) (explaining that the standard for

developing the record is one of reasonable good judgment limited to fully and fairly developing

the record as to material issues).




12
  In 1996, Congress enacted the Contract with America Advancement Act (“CAAA”), which amended the Social
Security Act. See 42 U.S.C. § 423(d)(2)(C) (2000); Salazar v. Barnhart, 468 F.3d 615, 622 (10th Cir. 2006) (citing
Pub. L. No. 104–121, 100 Stat. 848, 852). Pursuant to the reforms of the CAAA, claimants may not be found
disabled on account of alcoholism or the use of illegal substances. Accordingly, a claimant will not be found
disabled if drug abuse or alcoholism is material to the determination of disability. See 42 U.S.C. § 1382c(a)(3)(J)
(2012); 20 C.F.R. §§ 416.935-416.941 (2015). This determination of materiality is critical in disability cases
involving substance abuse.

          In Salazar, the Tenth Circuit discussed how to make a materiality determination when mental impairments
are involved. The opinion refers to a teletype issued by the Commissioner pertaining to “situations where a claimant
has one or more other mental impairments in addition to [drug and alcohol addiction.]” Id. Salazar, 468 F.3d at 623.
The teletype “stresses the need for careful examination of periods of abstinence and also directs that if the effects of
a claimant’s mental impairments cannot be separated from the effects of substance abuse, the [drug and alcohol
addiction] is not a contributing factor material to the disability determination.” Id. The teletype also states that “[t]he
most useful evidence that might be obtained in such cases is that relating to a period when the individual was not
using drugs/alcohol.” Id. When evaluating this type of evidence, the ALJ must consider “the length of the period of
abstinence, how recently it occurred, and whether there may have been any increase in the limitations and
restrictions imposed by the other mental impairments since the last period of abstinence.” Id.; see also SSR 13-2p,
2013 WL 621536, at *9 and *12. Further, the report of a medical or psychological consultant could be the basis for
a conclusion that drug and alcohol addiction is material to the determination that a claimant is disabled if two
conditions are met. First, the consultant must separate the effects of the mental impairments from those of substance
abuse; and second, the consultant must project what limitations would remain if the claimant stopped using drugs or
alcohol. Salazar, 468 F.3d at 623-24. However, where the record is devoid of any medical or psychological report or
opinion as to the claimant’s remaining limitations if he stopped using drugs or alcohol, an ALJ should “find that
[drug and alcohol addiction] is not a contributing factor material to the determination of disability.” Id. at 624.


                                                            17
        The ALJ also discounted Dr. Jenkusky’s opinions because of the “internal inconsistency”

between Dr. Jenkusky’s marked limitation of Mr. Finley’s social functioning on the listings

forms and slight and moderate limitations of social functioning on the functional assessment

forms. In doing so, however, the ALJ failed to account for the distinction between the two

forms. The listings forms are generally used to assess mental impairment for purposes of steps

two (identifying severe impairments) and three (rating severity for the listing), and are structured

specifically in terms of the B and C criteria of the listings for mental impairments.13 See

generally Chrisom v. Colvin, 531 F. App’x 893, 898 (10th Cir. 2013) (unpublished)14; see also 20

C.F.R. §§ 404.1502a, 416.920a; POMS DI 34132.009.A Mental Listing from 12/18/07 to

09/28/2016.15 The forms use four broad categories of limitations referenced in the B criteria:

restriction of activities of daily living; difficulties in maintain social functioning; difficulties in

maintaining concentration, persistence, or pace; and episodes of decompensation. Chrisom, 531

F. App’x at 898. In contrast, the MRFCA addresses twenty specific mental functions relevant to

the vocational determinations required at steps four and five. Lull v. Colvin, 535 F. App’x 683,

685 (10th Cir. 2013) (unpublished). Thus, “inconsistent” assessments between the forms can be

explained by their distinct functions. Further, persuasive Tenth Circuit case law holds that in the

face of inconsistencies between the two forms, the ALJ should rely on the MRFCA to determine


13
  The listing forms are typically part of “[t]he psychiatric review technique described in 20 CFR §§ 404.1520a and
416.920a and summarized on the Psychiatric Review Technique Form (PRTF) [which] requires adjudicators to
assess an individual’s limitations and restrictions from a mental impairment(s) in categories identified in the
“paragraph B” and “paragraph C” criteria of the adult mental disorders listings. The adjudicator must remember that
the limitations identified in the “paragraph B” and “paragraph C” criteria are not an RFC assessment but are used to
rate the severity of mental impairment(s) at steps 2 and 3 of the sequential evaluation process.” SSR 96-8p, 1996
WL 374184, at *4.
14
 Unpublished decisions are not binding precedent in the Tenth Circuit, but may be cited for their persuasive value.
United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005).
15
  The POMS is “a set of policies issued by the Administration to be used in processing claims.” McNamar v. Apfel,
172 F.3d 764, 766 (10th Cir. 1999).


                                                        18
a claimant’s RFC. See generally Chrisom, 531 F. App’x at 898 (finding that claimant’s

objection to the inconsistency between the MRFCA and PRT was meritless because the MRFCA

explained the particularized underpinnings for the PRT’s categorical ratings, and the ALJ

properly used the MRFCA for the step-five determination); Lull, 535 F. App’x at 685 (finding

that the ALJ did not err in failing to account for the inconsistencies between the PRT and

MRFCA because the ALJ’s RFC determination properly included the limitations in the MRFCA

assessment). Here, the ALJ did not rely on Dr. Jenkusky’s functional assessments, but instead,

noting only one area of inconsistency between the two forms; i.e., social functioning, she chose

to discount the entirety of Dr. Jenkusky’s assessed limitations in all areas of functioning without

further explanation. This is insufficient.

        Finally, the ALJ discounted Dr. Jenkusky’s opinions stating they were not supported by

his treatment notes. In support of her explanation, the ALJ cited one treatment note, out of

twenty-four, to support that Mr. Finley was doing well on medication, was sober, and that his

mood and affect were okay.16 The ALJ’s explanation, however, is conclusory and fails to

account for all of Dr. Jenkusky’s treatment notes, including those that reflected the persistent

nature of and ongoing treatment for Mr. Finley’s mental impairments. See generally Robinson v.

Barnhart, 366 F.3d 1078, 1083 (10th Cir. 2004) (explaining that a treating physician’s references

to a claimant being “stable” while also consistently reporting that claimant was unable to work as

a result of her mental illness may have simply meant that the claimant was not suicidal). As

discussed above, Dr. Jenkusky began treating Mr. Finley on October 5, 2011, at which time he

assessed that, in addition to alcohol dependence, Mr. Finley had “rapid mood shifts from


16
   Elsewhere in the determination the ALJ relied on many of Dr. Jenkusky’s treatment notes in the context of her
DAA materiality analysis; i.e., she relied on treatment notes that discussed Mr. Finley’s mood swings and periods
of relapse to support her RFC including DAA, and relied on treatment notes that indicated sobriety and emotional
stability to support her alternative RFC that did not include the effects of DAA.

                                                        19
depression to being ‘hyperfunctioning’ as well as concurrent anxiety.” Tr. 834. Dr. Jenkusky

managed Mr. Finley’s medications related to his mental impairments for over five years, and

consistently indicated that he was treating Mr. Finley for mood disorder in the context of

recovery from alcohol dependence. While Dr. Jenkusky’s treatment notes during that time often

indicated that Mr. Finley was stable and sober and taking his medications as prescribed, they also

indicated continued problems with fluctuation in mood, ongoing anxiety and depression, and

periods of relapse. Tr. 827-29, 830-31, 832-34, 1388, 1391-92, 1392-93, 1393-94, 1400-01,

1403-04, 1464-65, 1607. Thus, the ALJ relied on one of Dr. Jenkusky’s more positive findings

to discount his opinions, but failed to discuss significantly probative evidence. This is error.

Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996).

       For all of the foregoing reasons, the Court finds that the ALJ’s explanations for

discounting Dr. Jenkusky’s opinions are insufficient and not supported by substantial evidence.

       C.      The ALJ’s Treating Physician Analysis Is Improper

       An ALJ should generally give more weight to a treating source opinion because of his

“unique perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations[.]” Robinson, 366 F.3d at 1084;

Watkins, 350 F.3d at 1300. Thus, all things being equal, the opinion of a treating doctor who has

seen a claimant more is placed above the opinion of a physician who has only examined a

claimant once, and above a physician who has never seen the claimant at all and only reviewed

the medical record. Robinson, 377 F.3d at 1084. Here, the ALJ accorded Dr. Jenkusky’s

opinions “some weight.” Tr. 922-23. However, in doing so, the ALJ did not cite to any other

medical source opinion evidence related to Mr. Finley’s mental impairments that outweighed his

opinions. To the contrary, the ALJ accorded all of the other medical opinion evidence “some



                                                 20
weight.” This begs the question, “if the ALJ is giving only ‘some weight’ to all of the opinions,

to whose opinion is the ALJ deferring?” An ALJ, who is not a medical provider, must rely on

medical providers to determine a claimant’s medical condition. Here, it is not clear to the Court

what evidence the ALJ relied on to discount Dr. Jenkusky’s opinions, particularly since, as

discussed below, Dr. Jenkusky’s assessments were mostly consistent with the other medical

source opinion evidence related to Mr. Finley’s ability to do work-related mental activities.

       The ALJ failed to demonstrate how Dr. Jenkusky’s opinions were inconsistent with the

other medical opinion evidence related to Mr. Finley’s mental impairments. This is troubling

since the Court’s review of the evidence demonstrates that they are not inconsistent as follows.

(1) Dr. Jenkusky assessed that Mr. Finley had a moderate limitation in his ability to understand

and remember detailed instructions. Tr. 1381, 1446. Dr. Simutis assessed the same moderate

limitation. Tr. 803. (2) Dr. Jenkusky assessed that Mr. Finley had a moderate limitation in his

ability to work in coordination with others. Tr. 1381, 1446. Dr. Smith and Dr. Walker assessed

the same moderate limitation, Tr. 806, 1000, and Dr. Simutis assessed that Mr. Finley had a

marked limitation in this area. Tr. 803. (3) Dr. Jenkusky assessed that, when in a period of

lethargy and depression, Mr. Jenkusky had a marked limitation in his ability to maintain attention

and concentration for extended periods of time. Tr. 1381, 1446. Dr. Simutis assessed the same

marked limitation, Tr. 803, and both Dr. Smith and Dr. Walker assessed that Mr. Finley had a

moderate limitation in this area. Tr. 806, 1000. (4) Dr. Jenkusky assessed that Mr. Finley had a

marked limitation in his ability to perform activities within a schedule and maintain regular

attendance. Tr. 1381, 1446. Dr. Walker assessed Mr. Finley had a moderate limitation in this

area. Tr. 1000. (5) Dr. Jenkusky assessed that Mr. Finley had a marked limitation in his ability

to complete a normal work week or work day without interruptions. Tr. 1381, 1446. Dr. Walker



                                                21
assessed that Mr. Finley had a moderate limitation in this area. Tr. 1000. (6) Finally,

Dr. Jenkusky assessed that Mr. Finley had a marked limitation in his ability to adapt to change.

Tr. 1382, 1447. Dr. Simutis assessed that Mr. Finley had a mild limitation in this area, Tr. 803,

and Dr. Walker assessed that he had a moderate limitation in this area. Tr. 1001. In sum, all of

Dr. Jenkusky’s assessed limitations were either supported in full or in part by the other medical

source opinion evidence related to Mr. Finley’s ability to do work-related mental activities.17

And the ALJ failed to explain why she accepted some of his limitations but rejected others. This

is error. See Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (an ALJ is not entitled to pick

and choose through an uncontradicted medical opinion, taking only the parts that are favorable to

a finding of nondisability).

         For all of the foregoing reasons, the Court finds that the ALJ failed to apply the correct

legal standard in weighing Dr. Jenkusky’s opinions. This is error.




17
  As previously discussed, Dr. Jenkusky’s assessments of Mr. Finley’s ability to do work-related mental activities
did not project functional limitations in the absence of alcohol. See Section III.B, supra. Similarly, neither
Dr. Simutis’s nor Dr. Smith’s assessments projected functional limitations in the absence of alcohol. Lastly,
Dr. Walker indicated that he considered DAA in his evaluation, but concluded “[c]laimant reports maintained
sobriety – DAA is not an issue.” Tr. 998.

          As to certain of the moderate limitations Dr. Smith and Dr. Walker assessed, the Commissioner argues that
the ALJ properly relied on Dr. Smith’s and Dr. Walker’s Section III narratives in determining the RFC and needed
only to address Section I limitations if there were no commensurate Section III findings that might account for them.
Doc. 22 at 22-23. The Court, however, is not persuaded that the Section III narratives properly accounted for certain
of the Section I limitations. For example, Dr. Smith concluded that Mr. Finley had a moderate limitation in his
ability to maintain attention and concentration for extended periods, yet in his narrative assessed that Mr. Finley
could “attend/concentrate for extended periods without a need for unscheduled breaks.” Tr. 806-808. This is a clear
contradiction. See Carver v. Colvin, 600 F. App’x 616, 619 (10th Cir. 2015) (if a consultant’s Section III narrative
fails to describe the effect that each of the Section I moderate limitations would have on the claimant’s ability, or if
it contradicts limitations marked in Section I the MRFCA cannot properly be considered part of the substantial
evidence supporting an ALJ’s RFC findings.) Additionally, Dr Walker s Section III narrative failed to describe the
effects of his Section I assessed moderate limitations regarding Mr. Finley’s ability to perform activities within a
schedule and maintain regular attendance and to complete a normal work week or work day without interruptions.
Tr. 1000-001. The ALJ similarly failed to account for these limitations in the RFC or explain why she rejected
them. See POMS § DI25020.010 (explaining that the mental abilities needed to understand, carry out and remember
simple instructions and to perform unskilled work include the ability to “complete a normal workday and workweek
without interruptions from psychologically based symptoms and perform at a consistent pace without an
unreasonable number and length of rest periods”).

                                                          22
       D.      Remaining Issues

       The Court will not address Mr. Finley’s remaining claims of error because they may be

affected by the ALJ’s treatment of this case on remand. Watkins v. Barnhart, 350 F.3d 1297,

1299 (10th Cir. 2003).

                                       IV. Conclusion

       For the reasons stated above, Mr. Finley’s Motion to Reverse and Remand for a

Rehearing With Supporting Memorandum (Doc. 18) is GRANTED.



                                           _____________________________________
                                           STEVEN C. YARBROUGH
                                           United States Magistrate Judge,
                                           Presiding by Consent




                                              23
